- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT In relation to the articles published today regarding a possible capital increase by Eletrobras' majority shareholder, we inform our Shareholders and the market in general that an ongoing study is being conducted aimed at capitalizing the balance of the Advances for Future Capital Increase - AFAC received from the controlling shareholder for the exclusive use of capital increases. The balance of AFACs, which is linked to the Selic rate is structured in the following way as at March 31, 2010: Holding Company and Consolidated R$ thousands 31/03/2010 31/12/2009 Acquisition of shareholding in CEEE Acquisition of shareholding in CGTEE Transmission Line Banabuí - Fortaleza Hydroelectric Unit of Xingó Transmission lines in the State of Bahia Federal Electrification Fund - Lei 5.073/66 Rio de Janeiro, June 14, 2010. Armando Casado de Araujo Chief Financial and Investor Relation Office SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 14, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
